ARNOLD, /., dissenting: In my opinion, by the use in the trust instrument of the language directing the trustee: * * * to pay the net income irom the 1st day of January, 1941, together with any and all accumulations of income, to the said Minnie H. M. Hinds, during her life, in equal quarterly payments, as nearly as may be; and after the death of the said Minnie H. M. Hinds, and the said Marjorie Hamilton Hinds Cruse shall be living, to pay the said net income of the trust, together with any and all accumulations of income, to the said Marjorie Hamilton Hinds Cruse and John Hamilton Hinds, son of the Settlors, in equal shares, and in equal quarterly payments as nearly as may be; * * * decedent intended to and did thereby make the trust income the separate property of his wife during her life. That such was his intention is further borne out by the fact that he specifically provided in the trust instrument that it should be governed and construed by the laws of the State of New York. This, in my opinion, clearly shows he completely divested himself of all interest in the trust income under the community property laws of the State of Texas, and that the income of the trust property during the lifetime of the wife was her separate property. Hill, J., agrees with this dissent.